Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
	The claim objections have been overcome by the amendment filed December 21, 2021.
Claim Construction
	Regarding claim 23, the claim recites a sodium-containing zeolite, an NH4-containing zeolite, or an H-containing zeolite.  As recited, this could embrace, for example, an ammonium containing template in the pores of an as-synthesized zeolite.  


Claim Rejections - 35 USC § 112

The rejection of claim 33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been obviated by the amendment filed December 21, 2021.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 24, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 24 still recites a zeolite amount that does not specifically recite that the zeolite amount without reference to that which the total is based upon.  An amendment similar to claim 22 would obviate this rejection.
Claim 26 still recites sulfate in an amount of about 400 ppm or greater, but is also not provided with the reference upon which the amount is based.  
	Claim 28 indicates that the iron III is adsorbed onto the zeolite, but this is unclear in that the iron III cations have already been provided as being “exchanged”.  As a result, the intended limitation of the subject matter cannot be ascertained.
The amendment to the claims and the arguments are noted, but fail to be convincing.  Applicant indicates that the independent claim states that the cations are exchanged into or onto the zeolite and that claim 28  is a further limitation that the claims are ion-exchanged onto the zeolite.  This is not convincing.  If the claim stated that the cations are exchanged onto the zeolite, such argument would suffice.  But inclusion of the word “adsorbed” indicates that these cations may be present in another form.  The specification , in fact, supports this position as it indicates that when the ions are “adsorbed” there is no migration of the cations into extra-framework cations except during steaming or use of the material.  There is no provision for a distinction between exchanging “into” or “onto” the zeolite;  such appears to recite only that all ions are exchanged within the zeolite structure only at cation exchange locations.



Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC 103 have been obviated by the amendment filed December 21, 2021.

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive to the extent set forth herein above.

Allowable Subject Matter
Claims 22, 23, 25, 27 and 29-33 are allowable over the prior art of record.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732